Citation Nr: 1733573	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Coast Guard from August 1976 to August 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Oakland, California, Regional Office (RO). In April 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The issue of service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2017 written statement, the Veteran expressly withdrew the substantive appeal from the denial of entitlement to service connection for bilateral hearing loss.

2.  Tinnitus was caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Bilateral Hearing Loss

In an April 2017 written statement, the Veteran expressly withdrew the substantive appeal from the denial of entitlement to service connection for bilateral hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

B.  Tinnitus

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

At a July 2017 VA examination, the examiner opined that the Veteran's tinnitus was at least as likely as not caused by in-service noise exposure. As tinnitus has been associated with the Veteran's in-service noise exposure, service connection is warranted and the claim is granted.


ORDER

The appeal from the denial of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for tinnitus is granted.


REMAND

Remand of the issue of service connection for hemorrhoids is necessary to attempt to obtain the Veteran's missing service treatment records and treatment records from the U.S. Coast Guard Training Center in Petaluma as the Veteran and his spouse have stated that he was treated there. As VA has made a formal finding of unavailability of some of the Veteran's service treatment records, there is a heightened obligation for VA to assist him in the development of his claim. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Remand is also necessary to afford the Veteran a VA examination.

The case is REMANDED for the following action:

1.  An August 1996 Request for Information contains a handwritten note stating that the Veteran's service treatment records were not on file at the requested location and states, instead, that records should be requested from the Commander, Military Personnel Command (MPC-S-3) at an address in Washington, D.C. The file contains no evidence that such a request was ever made. Therefore, a request for records should be sent to the facility listed on the August 1996 Request for Information. If records are unavailable from this location, a memorandum documenting their unavailability should be associated with the Veteran's file.  

2.  Contact the medical clinic at the U.S. Coast Guard Training Center in Petaluma and request that it forward any records of the Veteran's treatment to VA for association with his file. If records are unavailable from this location, a memorandum documenting their unavailability should be associated with the Veteran's file.  

3.  AFTER ASSOCIATING THE ABOVE RECORDS WITH THE VETERAN'S FILE OR DOCUMENTING THEIR UNAVAILABILITY, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hemorrhoids. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's hemorrhoids originated in service or were caused by any in-service event, injury, disease, or disorder.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*February 1979 examination, June 1980 examination, August 1987 examination and report of medical history, and May 1996 physical examination for retirement and report of medical history which do not indicate that the Veteran had hemorrhoids. VBMS Entry 2/27/2009, p. 7-11, 14-22.

*September 2000 private treatment records stating that the Veteran was diagnosed with hematochezia. VBMS Entry 2/27/2009, p. 1, 13.

*September 2000 colonoscopy report. VBMS Entry 2/27/2009, p. 16.

*April to July 2004 private treatment records stating that the Veteran had hemorrhoids. VBMS Entry 2/27/2009, p. 4-6, 8, 14.

*June 2004 private hemorrhoidectomy records. VBMS Entries 2/27/2009, p. 17-18; 6/17/2009, p. 10-13.

*October 2009, October 2012, August 2013, and September 2013 private treatment records indicating that the Veteran had additional colonoscopies due to hemorrhoids, another hemorrhoidectomy, perirectal abscesses, anal fistula, and fistulotomy. VBMS Entry 5/4/2017. 

*February 2011 notice of disagreement (NOD) stating that he was first diagnosed with hemorrhoids while in service.

*August 2012 VA Form 9 where the Veteran wrote that his hemorrhoids began in 1986.

*April 2017 Board hearing where the Veteran testified that his hemorrhoids began in service and he would have flare-ups of them over time until they got so bad that he had to have a hemorrhoidectomy in June 2004.

*June 2017 statements from the Veteran and from his spouse that he first had hemorrhoids in service and was treated at the medical clinic at the U.S. Coast Guard Training Center in Petaluma.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


